 

NON-COMPETE, NON-SOLICITATION AND NON-DISCLOSURE AGREEMENT

 

THIS NON-COMPETE, NON-SOLICITATION AND NON-DISCLOSURE AGREEMENT (“Agreement”)
dated as of July 15, 2016 but effective as of May 3, 2016 (the “Effective
Date”), by and between Wizard World, Inc., a Delaware corporation with a
principal place of business at 225 California Street, El Segundo, California
90245 (“Employer”), and John D. Maatta, an individual and resident of the State
of California with a business address c/o Wizard World, Inc. 225 California
Street, El Segundo, California 90245 (“Employee” and together with Employer, the
“Parties” and each, a “Party”).

 

WITNESSETH:

 

WHEREAS, Employee and Employer are entering into that certain Employment
Agreement, dated as of the date of this Agreement;

 

WHEREAS, in connection with such employment, Employee has been and may be given
further access to, generate, or otherwise come into contact with certain
proprietary and/or confidential information of Employer or clients of Employer;
and

 

WHEREAS, Employee and Employer desire to prevent the dissemination, unauthorized
disclosure or misuse of such information.

 

NOW THEREFORE, the parties hereto mutually agree as follows:

 

1. Covenant Not to Solicit. During the period commencing on the Effective Date
and ending upon the termination of Employee’s employment for any reason,
Employee shall not, directly or indirectly, for Employee’s benefit or the
benefit of a third party, (i) induce or attempt to induce any employees of
Employer to leave the employ of Employer or diminish his or her relationship or
Employer or (ii) solicit the business of any client or customer of Employer, or
any client or customer that could reasonably be expected to be a client or
customer of Employer, during Employee’s period of employment with the Company.

 

2. Covenant Not to Compete. Except for the activities set forth in Schedule I
hereto and as a passive investor in less than five percent (5%) of the equity
securities of a publicly held company, during the period commencing on the date
hereof and ending upon the termination of Employee’s employment for any reason,
Employee shall not engage in, own or control an interest in, or act as
principal, director or officer of, or consultant to, any firm or corporation (i)
engaged in a venture or business substantially similar to that of Employer or
(ii) which is in direct or indirect competition with Employer within the United
States of America, its territories and possessions.

 

3. Proprietary Information.

 

(a) For purposes of this Agreement, “Proprietary Information” shall mean any
information belonging to the business of Employer that has not previously been
publicly released by duly authorized representatives of Employer and shall
include (but shall not be limited to) information encompassed in all proposals,
marketing and sales plans, financial information, costs, pricing information,
computer programs (including source code, object code, algorithms and models),
customer information, customer lists, and all methods, concepts, know-how or
ideas and confidential information belonging to Employer and Employer’s
customers or clients. Employee agrees to regard and preserve as confidential all
Proprietary Information whether Employee has such Proprietary Information in
Employee’s memory or in writing or other physical form.

 

 

   

 

(b) Notwithstanding the foregoing, “Proprietary Information” shall not include
information that (i) is disseminated to the public at no fault of Employee, (ii)
was obtained from a third party that did not have an obligation of
confidentiality to Employer, (iii) is already in the possession of Employee and
(iv) constitutes any information proposals, marketing and sales plans, financial
information, costs, pricing information, computer programs (including source
code, object code, algorithms and models), customer information, customer lists,
and all methods, concepts, know-how or ideas, created or generated by Employee
for which Employer has not been fully compensated.

 

(c) Employee will not, without written authority from Employer to do so,
directly or indirectly, disclose or use any Proprietary Information for
Employee’s benefit or purposes, nor disclose any Proprietary Information to
others, either during the term of Employee’s employment by Employer or
thereafter, except as required by the conditions of Employee’s employment by
Employer.

 

(d) No work or intellectual property created by Employee shall be deemed work
for hire and Employer shall only have the rights to such work or intellectual
property after fully compensating Employee for such work or intellectual
property.

 

4. Saving Provision. Employee expressly agrees that the covenants set forth in
this Agreement are being given to Employer in connection with the employment of
Employee by Employer and that such covenants are intended to protect Employer
against the competition by Employee, within the terms stated, to the fullest
extent deemed reasonable and permitted in law and equity. In the event that the
foregoing limitations upon the conduct of Employee are beyond those permitted by
law, such limitations, both as to time and geographical area, shall be, and be
deemed to be, reduced in scope and effect to the maximum extent permitted by
law.

 

5. Injunctive Relief. Employee acknowledges that (i) disclosure of any
Proprietary Information or breach of any of the non-competitive covenants or
agreements contained herein will give rise to irreparable injury to Employer or
clients of Employer that would be inadequately compensable in damages.
Accordingly, Employer, or where appropriate a client of Employer, may seek and
obtain injunctive relief against the breach or threatened breach of the
foregoing undertakings, in addition to any other legal remedies which may be
available. Employee further acknowledges and agrees that in the event of the
termination of employment with Employer, (ii) Employee’s experience and
capabilities are such that Employee can obtain employment in business activities
which are of a different or non-competing nature with his or her activities as
an employee of Employer and (iii) the enforcement of a remedy hereunder by way
of injunction shall not prevent Employee from earning a reasonable livelihood.
Employee further acknowledges and agrees that the covenants contained herein are
necessary for the protection of the Company’s legitimate business interests and
are reasonable in scope and content, and that Employee will, promptly upon the
request of Employer at any time, cause any subsequent employer to execute and
deliver to Employer a confidentiality and non-disclosure agreement in
substantially the form of Section 2 hereof and otherwise satisfactory to
Employer.

 

 

   

 

6. Enforceability. The provisions of this Agreement shall be enforceable
notwithstanding the existence of any claim or cause of action of Employee
against Employer whether predicated on this Agreement or otherwise.

 

7. Term. This Agreement shall commence on the date hereof and shall terminate
upon the termination of Employee’s employment for any reason.

 

8. Governing Law. The Agreement shall be construed in accordance with the laws
of the State of New York and any dispute under this Agreement will only be
brought in the state and federal courts located in the State of New York.

 

9. General. This Agreement contains the entire agreement of the Parties relating
to the subject matter hereof. This Agreement may be modified only by an
instrument in writing signed by both Parties hereto. Any notice to be given
under this Agreement shall be sufficient if it is in writing and is sent by
certified or registered mail to Employee at his residence address as the same
appears on the books and records of Employer or to Employer at its principal
office, attention of the President, or otherwise as directed by Employer, from
time to time. Non-compliance with any one paragraph of this Agreement shall not
have an effect on the validity of any other part of this Agreement. The
provisions of this Agreement relating to confidentiality or non-competition
shall survive the termination of employment, however caused.

 

[-signature page follows-]

 

 

   

 

IN WITNESS HEREOF, the undersigned execute this Agreement as of the date first
set forth above.

 

  EMPLOYER       WIZARD WORLD, INC.         By: /s/ Greg Suess      Greg Suess  
  Chairman of the Compensation Committee         EMPLOYEE        /s/ John D.
Maatta   John D. Maatta

 

 

   

 